DISMISS; and Opinion Filed January 22, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00204-CV

                               LOUIS JOHNSON, Appellant
                                         V.
                          GREATER BETHLEHEM PLAZA, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-07088-D

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
        Appellant’s brief in this case is past due. By postcard dated April 1, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c)




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
130204F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LOUIS JOHNSON, Appellant                           On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-13-00204-CV        V.                       Trial Court Cause No. CC-12-07088-D.
                                                   Opinion delivered by Chief Justice Wright.
GREATER BETHLEHEM PLAZA,                           Justices Lang-Miers and Brown
Appellee                                           participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee GREATER BETHLEHEM PLAZA recover its costs of
this appeal from appellant LOUIS JOHNSON.


Judgment entered this 22nd day of January, 2014.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–